Title: From John Adams to Eliphalet Pearson, 26 June 1789
From: Adams, John
To: Pearson, Eliphalet



Sir
Richmond Hill, New York June 26. 1789

By my Son Charles, who arrived Yesterday, in good Health, I received the Letter you did me the honour to write me, on the fifteenth of this month with the Letters enclosed for the Duke D’Almodavar and the Marquis De Santa Cruz.—These Letters shall be delivered as you desire, by my Friend, Don Diego De Gardoqui, by the first Opportunity and that Minister will no doubt be flattered with the opportunity of transmitting the Honours of your Accademy to those Noblemen.
Accept my Thanks for your obliging Wishes for my Health, and believe me to be with great Esteem, Sir, your most obedient / and most humble Servant
John Adams